                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


    ALLIANCE FOR GOOD                                        CIVIL ACTION
    GOVERNMENT

    VERSUS                                                   No. 17-3679

    COALITION FOR BETTER                                     SECTION: “J”(2)
    GOVERNMENT

                                 ORDER AND REASONS

          Before the Court is a Motion for Attorney Fees (Rec. Doc. 124) filed by Plaintiff

Alliance for Good Government (“Alliance”). Having considered the motion and

memoranda, the record, and the applicable law, the Court finds that Alliance’s motion

should be GRANTED as explained more fully herein.

                        FACTS AND PROCEDURAL HISTORY

          The facts underlying this dispute are set forth more fully in the Fifth Circuit’s

earlier opinion in this case. See All. for Good Gov’t v. Coal. for Better Gov’t (Alliance

I), 901 F.3d 498, 501-04 (5th Cir. 2018). The following is a summary of the procedural

history as relevant to the instant motion.

          The Court granted partial summary judgment in favor of Alliance on its federal

trademark infringement claim,1 and permanently enjoined Defendant Coalition for

Better Government (“Coalition”) from using both its trade name and its logo.2 On

appeal, the Fifth Circuit affirmed the grant of summary judgment but modified the

injunction to restrain only Coalition’s use of its logo. Alliance I, 901 F.3d at 502.


1   (Rec. Doc. 43).
2   (Rec. Doc. 55).
        While that appeal was pending, Alliance moved for attorney’s fees under the

Lanham Act.3 The Court found that the case was exceptional and awarded Alliance

$68,237.25 in attorney’s fees, the full amount it requested. 4 On appeal, the Fifth

Circuit affirmed this Court’s holding that Alliance is entitled to attorney’s fees but

vacated the fee award and remanded the case to this Court to reassess the amount in

light of its earlier decision to modify the injunction. All. for Good Gov’t v. Coal. for

Better Gov’t (Alliance II), 919 F.3d 291, 297-98 (5th Cir. 2019).

        During post-judgment discovery, Alliance learned that Coalition does not have

a bank account, financial assets, insurance policies, accounts, or property. 5 As a

result, Alliance moved to alter the Fee Judgment to hold Darleen Jacobs, lead counsel

for Coalition, directly liable for fees because, Alliance contended, Ms. Jacobs was

responsible for making this case exceptional by her own conduct.6 Following remand

from Coalition’s second appeal, the Court joined Ms. Jacobs as a party so that she

would have an opportunity to respond to Alliance’s motion on her own behalf,7 which

she did.8 Alliance’s motion for attorney’s fees is now before the Court on the briefs

and without oral argument.

                                LEGAL STANDARD

        Under the Lanham act, in “exceptional cases,” the prevailing party may be

awarded “reasonable attorney fees.” 15 U.S.C. § 1117(a). An exceptional case is one



3 (Rec. Doc. 61).
4 (Rec. Doc. 82).
5 (Rec. Doc. 102-3, at 4-9).
6 (Rec. Doc. 102).
7 (Rec. Doc. 133).
8 (Rec. Doc. 135).




                                           2
that “‘stands out from others with respect to the substantive strength of a party’s

litigating position (considering both the governing law and the facts of the case) or

the unreasonable manner in which the case was litigated.’” Alliance II, 919 F.3d at

295 (citation omitted). “When a party advances both Lanham Act and non-Lanham

Act claims, a district court should make efforts to award fees only for successful

Lanham Act claims.” Id. at 297. “‘[T]he impossibility of making an exact

apportionment does not relieve the district court of its duty to make some attempt to

adjust the fee award in an effort to reflect an apportionment.’” Id. at 298 (quoting

Gracie v. Gracie, 217 F.3d 1060, 1070 (9th Cir. 2000)).

      In determining the appropriate fee award, the “lodestar” calculation is the

“most useful starting point.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The

lodestar calculation consists of the number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate. La. Power & Light Co. v. Kellstrom,

50 F.3d 319, 324 (5th Cir. 1995). The court may then adjust the lodestar either

upward or downward, depending on the circumstances of the case. Id.

                                   DISCUSSION

      The Fifth Circuit affirmed this Court’s finding that this case was exceptional

and therefore Alliance is entitled to attorney’s fees but vacated the fee award because

the amount was improperly calculated. Alliance II, 919 F.3d at 297-98. Alliance now

seeks (1) to hold Darlene Jacobs personally liable for (2) $146,318.65 in attorney’s

fees, which includes its fees incurred on appeal.




                                           3
                                                   I.

        Alliance seeks to impose personal liability for attorney’s fees on Darlene

Jacobs, president, director, and lead counsel for Coalition. Thus, the Court granted

Alliance’s request to join Jacobs as a party to these proceedings so that she would

have an opportunity to respond to Alliance’s motion and contest her personal

liability.9 See Nelson v. Adams USA, Inc., 529 U.S. 460, 471-72 (2000).

        Alliance contends that imposing liability on Jacobs is necessary because she

“runs Coalition as an empty shell with no bank account or assets of any kind” and

has employed a “litigation strategy designed to bankrupt Alliance even if it

prevailed.”10 In support of its position, Alliance relies on Iris Connex, LLC v. Dell,

Inc., 235 F. Supp. 3d 826, 843 (E.D. Tex. 2017), in which the district court found that

liability under the Patent Act 11 could be assessed against non-parties where “(1) the

actor is responsible for conduct that makes the case exceptional, (2) the actor is

afforded due process, and (3) it is equitable to do so.”

        In Nelson v. Adams USA, Inc., after the district court dismissed the plaintiff’s

patent infringement complaint, granted defendant’s motion for attorney’s fees, and

set the amount of the fee award, the defendant moved to amend its pleadings to add

the plaintiff’s president and sole shareholder as a party from whom fees could be

collected. 529 U.S. at 463-64. The defendant simultaneously sought to amend the




9 (Rec. Doc. 133).
10 (Rec. Doc. 124-1, at 15-16).
11 The Fifth Circuit has recognized that cases interpreting the fee-shifting provision of the Patent Act

are instructive in cases applying the fee-shifting provision of the Lanham Act. See Baker v. DeShong,
821 F.3d 620, 623 & n.1 (5th Cir. 2016).


                                                   4
attorney’s fee judgment to impose liability on the shareholder, which the district court

granted. Id. at 464. The Court of Appeals affirmed the amended judgment. Id.

      The Supreme Court reversed, holding that the shareholder’s right to due

process had been violated because he “was never afforded a proper opportunity to

respond to the claim against him.” Id. at 468. The Court noted that the shareholder

was never served with the amended pleading naming him as a party, nor was he

afforded the time allowed to respond to an amended pleading by Rule 15. Id. at 466.

The Court concluded that, even though there was “sufficient identity between” the

shareholder and the plaintiff corporation, the shareholder’s conduct was responsible

for making the case exceptional, and the shareholder had actual notice that the

defendant was seeking attorney’s fees from the plaintiff corporation, the district court

was required to afford the shareholder an “actual opportunity to defend” against the

claims against him. Id. at 470-71. Significantly, the Court noted, “Our decision surely

does not insulate [the shareholder] from liability. As counsel twice represented at oral

argument, [the shareholder] seeks only the right to contest on the merits his personal

liability for fees originally sought and awarded solely against [plaintiff corporation].

That right, we hold, is just what due process affords him.” Id. at 472.

      The Iris Connex court distinguished Nelson because it found the due process

concerns raised in Nelson sufficiently addressed. 235 F. Supp. 3d at 843 n.5.

Specifically, the Iris Connex court had sua sponte joined the non-party, allowed

additional time for briefing, and held a live hearing in which the former non-party

had an opportunity to testify before awarding attorney’s fees and imposing personal




                                           5
liability. Id. at 839-40. Notably, all of this had been done after the court granted

summary judgment on the substantive claims. Id. at 832-33.

      Here, the Court did not sua sponte join Jacobs but did so at the request of

Alliance after Coalition, through Jacobs, had an opportunity to oppose the request.

Thus, Jacobs’s arguments based on Nelson are unavailing because, unlike the

shareholder there, the Court has afforded her an “actual opportunity to defend”

against the claim against her, an opportunity she has utilized by opposing the instant

motion. Nelson, 529 U.S. at 470. Jacobs’s argument that an amended pleading is

required to add her as a party fails to recognize the Court’s authority to add a party

under Rule 21. See FED. R. CIV. P. 21 (“On motion or on its own, the court may at any

time, on just terms, add or drop a party.”).

      Jacobs also contends that the use of a “motion,” as opposed to a “pleading,” to

join her as a party violates due process because it deprives her of several benefits

under the Federal Rules of Civil Procedure that would allow her to prepare an

appropriate defense, including the ability to raise defenses, discover evidence and

witnesses, or have her liability determined by a jury. However, Jacobs does not

indicate what defenses she hopes to raise or what evidence she hopes to discover, nor

does she provide any authority that she is entitled to a jury in this context. See AIA

Am., Inc. v. Avid Radiopharmaceuticals, 866 F.3d 1369, 1373 (Fed. Cir. 2017) (holding

that claim for attorney’s fees under the Patent Act did not invoke right to jury trial);

see also Baker, 821 F.3d at 623 & n.1. Moreover, “[t]he fundamental requirement of

due process is the opportunity to be heard ‘at a meaningful time and in a meaningful




                                           6
manner,’” Matthews v. Eldridge, 424 U.S. 319, 333 (1976) (citation omitted), and

Jacobs has been afforded such here.

      Jacobs’s arguments that the Lanham Act does not apply to her individually

and that there has been no determination that she individually violated the Lanham

Act are unavailing because a claim for attorney’s fees in this context is “‘collateral to

and separate from the decision on the merits,’” AIA Am., Inc., 866 F.3d at 1373

(quoting Bundinich v. Benton Dickinson & Co., 486 U.S. 196, 200 (1988)), and the

purpose of the fee-shifting provision is “to deter exceptional litigation,” Iris Connex,

235 F. Supp. 3d at 854. Thus, the relevant question is not whether Jacobs personally

infringed on Alliance’s trademarks but whether her conduct made this litigation

exceptional. This same rationale defeats Jacobs’s argument that the First

Amendment prevents the assessment of attorney’s fees against her, because what is

at issue is her conduct that made this litigation exceptional, not her speech in using

Coalition’s logo.

      Notably, Jacobs does not argue that she is not personally responsible for

making this litigation exceptional. This is unsurprising, because her conduct was the

sole reason this litigation has been exceptional. The Court previously found that

Coalition litigated this case in an unreasonable manner by (1) filing a motion for

summary judgment raising only an unsupported laches defense; (2) filing a

counterclaim without any actionable conduct; (3) filing a motion to dismiss two weeks

before filing a motion for summary judgment, which rendered the former moot; and

(4) behaving unreasonably during discovery by, e.g., refusing to postpone depositions




                                            7
following the Court’s grant of summary judgment to Alliance, thereby necessitating

a protective order.12 Jacobs is personally responsible for the motion for summary

judgment, the counterclaim, and the motion to dismiss because she personally signed

them, thus certifying that they were not presented for any improper purpose and

were not frivolous.13 See FED. R. CIV. P. 11(b). Jacobs was also personally responsible

for the protective order because she was the one who insisted on proceeding with the

depositions even after the Court granted summary judgment and Alliance informed

the Court that it would not pursue its remaining claims.14 Additionally, on remand

from the second appeal, Jacobs attempted to file a brief on behalf of Coalition

contesting Alliance’s entitlement to fees, which this Court had already decided and

the Fifth Circuit had affirmed.15 Accordingly, the Court finds that Jacobs is

responsible for making this litigation exceptional. See Iris Connex, 235 F. Supp. 3d at

843.

        Second, the Court finds that the requirements of due process are met because

Jacobs received notice and an opportunity to be heard: she was personally served with

the Court’s order adding her as a party and the motion for attorney’s fees, as well as

all responses to the motion,16 and she was afforded an opportunity to defend against

the claim, which she has.17 See Nelson, 529 U.S. at 472; Iris Connex, 235 F. Supp. 3d

at 843.


12 (Rec. Doc. 86, at 6-7).
13 (Rec. Doc. 19, at 2; Rec. Doc. 20, at 1; Rec. Doc. 26, at 1; see also Rec. Doc. 43 (denying motion to
dismiss as moot)).
14 (Rec. Doc. 44-1, at 2 n.3; Rec. Doc. 47, at 2).
15 (Rec. Doc. 131).
16 (Rec. Doc. 134-1).
17 (Rec. Doc. 135).




                                                   8
       Finally, the Court concludes that it is equitable to impose attorney’s fees on

Jacobs personally because, as the founder and president of Coalition, she is

responsible for Coalition’s inability to satisfy the fee award by operating it without

dedicated funds or a bank account and paying for its expenses personally. See Iris

Connex, 235 F. Supp. 3d at 843.

       Jacobs did not need to litigate this case in an unreasonable manner. Her

decisions to do so have led the Court to conclude that imposing attorney’s fees on her

personally is necessary to deter exceptional litigation, both from this litigant and as

a warning to others. Accordingly, the Court holds that Jacobs is personally liable for

Alliance’s attorney’s fees incurred in this litigation.

                                            II.

       Having determined that both Coalition and Jacobs are liable for Alliance’s

attorney’s fees, the issue remaining before the Court is the amount of the fee award.

To resolve this issue, the Court must decide three sub-issues: (1) whether Alliance is

entitled to recover its attorney’s fees incurred on appeal; (2) whether the amount

requested by Alliance is reasonable; and (3) whether Coalition is entitled to an offset

as a result of the Fifth Circuit’s modification of the injunction.

       A.   Whether Alliance Is Entitled to Recover Fees Incurred on Appeal

       Coalition contends that this Court is not the proper forum for Alliance’s request

for appellate attorney’s fees. In arguing that it is entitled to recover its attorney’s fees

incurred on appeal, Alliance relies on Kiva Kitchen & Bath, Inc. v. Capital

Distributing, Inc., 681 F. Supp. 2d 807, 809-12 (S.D. Tex. 2010), where the district




                                             9
court found that the prevailing plaintiff in a Lanham Act case was entitled to recover

its appellate attorney’s fees, relying on precedent from the First, Seventh, and Ninth

Circuits. See JCW Inv., Inc. v. Novelty, Inc., 509 F.3d 339, 341 (7th Cir. 2007); Tamko

Roofing Prods., Inc. v. Ideal Roofing Co., 294 F.3d 227, 230 (1st Cir. 2002);18 Comm.

for Idaho’s High Desert, Inc. v. Yost, 92 F.3d 814, 825 (9th Cir. 1996); see also Dippin’

Dots, Inc. v. Mosey, 602 F. Supp. 2d 777, 785 (N.D. Tex. 2009) (awarding appellate

attorney’s fees on remand in Patent Act case).

       Coalition provides no authority that prohibits a district court from awarding

attorney’s fees incurred on appeal; the cases relied on by Coalition are inapposite. In

Sims v. Great-West Life Assurance Co., the Fifth Circuit denied the motions for

attorney’s fees because they were untimely. 941 F.2d 368, 370 (5th Cir. 1991). Sims

says nothing about the propriety of a district court awarding appellate attorney’s fees.

Additionally, Exxon Corp. v. Burglin only concerned attorney’s fees under Federal

Rule of Appellate Procedure 38, not the Lanham Act; the underlying action was

brought under state law. 42 F.3d 948, 952 (5th Cir. 1995). Further, Burglin did not

hold that a district court could not award appellate attorney’s fees; it only held that

such fees were not warranted under the facts of that case. See id. Accordingly, the

Court concludes that Alliance may recover its appellate attorney’s fees.

       B.    Whether Alliance’s Requested Fee Award Is Reasonable




18The First Circuit in Tamko developed a three-part test for determining when appellate attorney’s
fees should be awarded under the Lanham Act. 294 F.3d at 230. Because Coalition has not argued for
application of that test, the Court will not consider it.


                                               10
       In light of the Fifth Circuit’s decision in Alliance II, Alliance now seeks to

recover its attorney’s fees for (1) obtaining summary judgment on its claim for

infringement of its composite mark; (2) successfully defending that summary

judgment on appeal; (3) litigating its entitlement to exceptional case fees; (4)

successfully defending its entitlement to exceptional case fees on appeal; and (5)

imposing liability on Ms. Jacobs directly. Alliance seeks a total of $146,318.65 in fees.

Alliance contends that it has incurred $131,151.00 in fees as of the filing of its motion,

excluding its motion to amend the fee judgment (the “Jacobs Fee Motion”), and

proposes to reduce this amount by $1,500.00 for its claims that were voluntarily

dismissed and then by an additional 10% to account for time relating solely to the

claim for infringement of the word mark, in accordance with the Fifth Circuit’s

instructions in Alliance II, resulting in a fee award of $116,685.90. Alliance also seeks

fees for bringing the instant motion, which were $7,818.75 as of the filing of the

motion, and contends it is entitled to additional fees for its replies. Finally, Alliance

contends that if the Court imposes personal liability on Jacobs then it is entitled to

fees for the Jacobs Fee Motion, which amount to $21,814.00.

       The Court previously determined that the rates charged by Alliance’s

attorneys were reasonable,19 and Coalition does not challenge them here. Therefore,

the Court finds that the rates of $225 per hour for Mr. Sahuc and $285 per hour for

Mr. Latham are reasonable.20



19(Rec. Doc. 86, at 9).
20These rates represent an 18% discount of Mr. Sahuc’s usual rate and a 26% discount of Mr. Latham’s
usual rate. (Rec. Doc. 124-2, at 5).


                                                11
        Alliance has submitted evidence showing that it spent 688.6 hours on this

matter.21 Because Mr. Sahuc performed over 85% of the work on this case, with the

remainder performed either by Mr. Latham or a paralegal, the Court will use his rate

to determine the lodestar, keeping in mind that deductions must be made for the

claims Alliance voluntarily dismissed and its word mark claim on which it did not

prevail. Under this method, the lodestar is $154,935.00, which is more than Alliance’s

requested amount.

        Coalition raises several objections to the number of hours submitted by

Alliance. First, Coalition objects to the fact that the time entries fail to distinguish

between work done on the composite mark claim and the word mark claim, and also

between the Lanham Act claim and the other claims that were voluntarily dismissed.

However, Coalition fails to acknowledge Alliance’s proposed reductions, which the

Court agrees are reasonable.

        Prior to the Fifth Circuit’s opinion in Alliance I, the parties made little

distinction between the word mark and composite mark claims. The allegations in

Alliance’s complaint did not differentiate between the marks with respect to the

infringement claim.22 Coalition’s summary judgment motion was premised on a

laches defense common to both claims.23 Coalition’s appellate brief in the merits

appeal did not make any distinction between the word and composite marks except

for a single footnote at the end of the brief. 24 Alliance spent only two paragraphs


21 (Rec. Doc. 124-2, at 2; Rec. Doc. 124-3).
22 (Rec. Doc. 1, at 5-6).
23 (Rec. Doc. 26-1).
24 (Rec. Doc. 124-4, at 22 n.45).




                                               12
discussing the word mark separately in both its summary judgment motion 25 and its

appellate brief.26 In light of the intertwined nature of the claims, the Court finds

Alliance’s proposed 10% reduction to be reasonable. Additionally, the Court agrees

that a reduction of $1,500.00 for the claims that Alliance voluntarily dismissed to be

reasonable, as Coalition has not identified any other billing entries that should be

reduced on this ground.

        Second, Coalition objects that portions of several billing entries are redacted.

Alliance contends that these redactions are subject to privilege and offers to provide

the Court with an unredacted version for in-camera review. The Court notes that

such a review would only increase the fees owed to Alliance by Coalition and finds

such review unnecessary because Coalition has failed to support this argument with

any legal authority.

        Third, Coalition objects to several entries involving Mr. Fandal, chair of

Alliance’s board of directors,27 because “Coalition is unaware of any reason for Mr.

Fandal’s involvement in this matter.” 28 The Court finds this argument frivolous.

        Fourth, Coalition objects to Alliance seeking fees for the time it spent litigating

the fee issue, particularly Alliance’s entitlement to fees for reply briefs. However,

Alliance has provided authority showing its entitlement to such fees, see Camacho v.

Bridgeport Financial, Inc., 523 F.3d 973, 981 (9th Cir. 2008) (“In statutory fee cases,

federal courts, including our own, have uniformly held that time spent in establishing


25 (Rec. Doc. 28-1, at 14-15).
26 (Rec. Doc. 124-5, at 37-38).
27 (See Rec. Doc. 102-8, at 1).
28 (Rec. Doc. 125, at 14).




                                             13
the entitlement to and amount of the fee is compensable.” (citation omitted)), and

Coalition presents no authority to the contrary.

      Likewise, Coalition contends without authority that 21.25 hours for oral

argument preparation in the merits appeal and 90.65 hours total for the fee appeal,

including 29 hours for oral argument preparation, are unreasonable. The Court

disagrees. See Black v. SettlePou, P.C., No. 3:10-CV-1418-K, 2014 WL 3534991, at *9-

10 (N.D. Tex. July 17, 2014) (holding 80 hours of appellate briefing and 32 hours of

oral argument preparation to be reasonable); Shepard v. Dallas County, 3:05-CV-

1442-D, 2010 WL 2573346, at *3 (N.D. Tex. June 24, 2010) (holding 80 hours of

appellate briefing and 24 hours of oral argument preparation to be reasonable);

Maldonado v. Houstoun, 256 F.3d 181, 187 (3d Cir. 2001) (holding 26 hours of oral

argument preparation to be reasonable).

      Finally, Coalition challenges the following billing entries: (1) 2.5 hours

considering whether to participate in the Fifth Circuit mediation program; (2) 6.75

hours for a motion to consolidate appeals and continue oral argument, which the Fifth

Circuit denied; and (3) 0.75 hours spent considering whether to file a surreply.

Alliance asserts that these tasks amount to a total of $2,260.00 in fees. To the extent

these entries are improper, the Court finds that they are adequately accounted for in

the 10% reduction proposed by Alliance. See SettlePou, 2014 WL 3534991, at *2.

      In light of the foregoing, the Court finds Alliance’s requested fee amount of

$146,318.65 to be reasonable. However, instead of allowing the parties to submit

additional briefing on Alliance’s outstanding fees, which would result in it incurring




                                          14
even more fees, the Court will estimate the amount incurred by Alliance in filing its

two reply briefs,29 which is the only work unaccounted for in the fee award.

        Alliance spent 3.75 hours on its reply brief for its motion for summary

judgment,30 3.25 hours on its reply brief for its motion for final judgment, 31

approximately 2.0 hours on its reply brief for its original motion for attorney’s fees, 32

11.5 hours on its reply brief for its motion for appellate attorney’s fees 33 and

approximately 12 hours on its reply brief for the Jacobs Fee Motion. 34 Considering

these amounts and the substance of the reply briefs, the Court concludes that 5 hours

for Alliance’s reply to Coalition’s opposition and 2.5 hours for Alliance’s reply to

Jacobs’s opposition is reasonable. See SEC v. Faulkner, No. 3:16-CV-1735-D, 2018

WL 5924042, at *3 (N.D. Tex. Nov. 13, 2018) (finding 14.1 hours for a single reply

brief addressing a new, complex issue to be reasonable). Using Mr. Sahuc’s rate of

$225 per hour, the Court finds that Alliance should be awarded $1,687.50 for this

work.

        Accordingly, Alliance’s total award for attorney’s fees is $148,006.15. The

Court concludes this amount is reasonable and does not require further adjustment.

        C.    Whether Coalition Is Entitled to an Offset

        Coalition also contends that it is entitled to an offset of Alliance’s fee award for

its own attorney’s fees based on it “prevailing” on both appeals and for opposing the



29 (Rec. Docs. 129, 138).
30 (Rec. Doc. 124-3, at 13).
31 Id. at 16-17.
32 Id. at 19.
33 Id. at 32.
34 Id. at 33.




                                             15
instant motion. To be entitled to attorney’s fees under the Lanham Act, Coalition

must demonstrate that its “case ‘stands out from others with respect to the

substantive strength of a party’s litigating position (considering both the governing

law and the facts of the case) or the unreasonable manner in which the case was

litigated.’” Alliance II, 919 F.3d at 295 (citation omitted). Coalition has made no such

showing. Accordingly, it is not entitled to an offset.35

                                        CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Alliance’s Motion for Attorney’s Fees (Rec.

Doc. 124) is GRANTED, and Alliance is awarded $148,006.15 in attorney’s fees.

             New Orleans, Louisiana, this 30th day of March, 2020.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE




35The Court also notes that Coalition previously requested these fees in a separate motion (Rec. Doc.
120), which the Court denied (Rec. Doc. 122).


                                                 16
